PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,168,351
Issue Date: 2021 Nov 9
Application No. 15/061,557
Filing or 371(c) Date: 4 Mar 2016
Attorney Docket No. 32895/50029/US 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT RECALCULATION UNDER 37 CFR § 1.705(B)” filed March 9, 2022, requesting that the Office correct the patent term adjustment (PTA) from 487 days to 527 days.  

The Office has redetermined the PTA to be 538 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On November 9, 2021, the Office determined that patentee was entitled to 487 days of PTA. 

On March 9, 2022, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 527 days. The request for reconsideration was accompanied by a petition and fee under 37 CFR 1.136(a) for a two (2) month extension of time.

DECISION

Upon review, the Office finds that patentee is entitled to 538 days of PTA.

Patentee and the Office agree as to the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C), and the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of applicant delay under 37 CFR 1.704. 

Patentee asserts that the 91 day period of applicant delay in connection with the amendment under 37 CFR 1.312 or other paper filed after a notice of allowance was mailed or given, filed August 11, 2021 is not warranted, and that the period of reduction for applicant delay should be 40 days. 

“A” Delay
 
The patentee and the Office are in agreement regarding the 532 days of “A” delay.

The Office finds that “A” delay includes the following period(s):
A period of 425 days under 37 CFR 1.703(a)(1), beginning May 5, 2017, the day after the date fourteen months after the filing date of the application and ending July 3, 2018, the date an Office action under 35 U.S.C. 132 (a restriction requirement action) was mailed;
A period of 13 days under 37 CFR 1.703(a)(2), beginning April 10, 2020, the day after the date four months after the date a reply was filed and ending April 22, 2020, the date a notice of allowance under 35 U.S.C. 151 was mailed; 
A period of 94 days under 37 CFR 1.703(a)(2), beginning November 22, 2020, the day after the date four months after the date a reply was filed and ending February 23, 2021, the date a notice of allowance under 35 U.S.C. 151 was mailed; 
 
   
“B” Delay 
  
The Office has determined that the number of days of “B” delay is 397.

The length of time between the filing date of the application and issuance is 2077 days, which is the number of days beginning March 4, 2016, the date the application was filed, and ending November 9, 2021, the date of patent issuance.
 
The time consumed by continued examination is 397 days.  The time consumed by continued examination includes the following periods: 
A period of 136 days, beginning December 9, 2019 (the filing date of the first RCE) and ending April 22, 2020 (the mailing date of a notice of allowance);
A period of 218 days, beginning July 21, 2020 (the filing date of the second RCE) and ending February 23, 2021 (the mailing date of a notice of allowance);
A period of 43 days, beginning May 21, 2021 (the filing date of the third RCE) and ending July 2, 2021 (the mailing date of a notice of allowance).
 
The number of days beginning on the filing date (March 4, 2016) and ending on the date three years after the filing date (March 4, 2019) is 1096 days.

The result of subtracting the time consumed by continued examination (397 days) from the length of time between the application filing date and issuance (2077 days) is 1680 days, which exceeds three years (1096 days) by 584 days. The “B” delay therefore is 584 days. The “B” delay period runs from March 5, 2019, the day after the date three years after the day the application was filed, to December 8, 2019, the day before the date the first RCE was filed (279 days); from April 23, 2020, the day after the date a notice of allowance was mailed until July 20, 2020, the date the second RCE was filed (89 days); from February 24, 2021, the day after the date a notice of allowance was mailed until May 20, 2021, the date the third RCE was filed (86 days); and from July 3, 2021, the date a notice of allowance was mailed until November 9, 2021, the date the application issued as a patent (130 days).  

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 578 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
An 85 day period pursuant to 37 CFR 1.704(b) for the filing of a response (an amendment) on April 26, 2019, three months and 85 days after the day after the date a non-Office action was mailed;
A 61 day period pursuant to 37 CFR 1.704(b) for the filing of a response (an RCE) on December 9, 2019, three months and 61 days after the date a final Office action was mailed.
A 90 day period pursuant to 37 CFR 1.704(c)(12) for the submission of an RCE on July 21, 2020, 90 days after the date a notice of allowance under 35 U.S.C. 151 was mailed;
A 176 day period pursuant to 37 CFR 1.704(c)(8) for the submission of a supplemental reply or other paper (an information disclosure statement (IDS)) filed after a reply has been filed on July 21, 2020. The IDS was not expressly requested by the examiner and was not accompanied by a statement under 37 CFR 1.704(d).
 An 87 day period pursuant to 37 CFR 1.704(c)(12) for the submission of an RCE on May 21, 2021, 87 days after the date a notice of allowance under 35 U.S.C. 151 was mailed;
A 39 day period pursuant to 37 CFR 1.704(c)(8) for the submission of a supplemental reply or other paper (an information disclosure statement (IDS)) filed after a reply has been filed on May 21, 2021. The IDS was not expressly requested by the examiner and was not accompanied by a statement under 37 CFR 1.704(d).
A 40 day period pursuant to 37 CFR 1.704(c)(10) in connection with an amendment  under 37 CFR 1.312 or other paper not expressly requested by the examiner, other than an RCE, filed August 11, 2021, 40 days after the date a notice of allowance was mailed, July 2, 2021. The paper, an interview summary in response to an Examiner-Initiated Interview, was not expressly requested by the examiner. 

The Office previously assessed a period of delay of 91 days, from the date the paper was filed until the date the Office mailed a paper in response to the amendment under 37 CFR 1.312. Upon further review and in consideration of Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, Final Rule, 85 FR 36335 (Jun. 16, 2020), a 40 day reduction for applicant delay is warranted. Under the aforementioned final rule, 37 CFR 1.704(c)(10) was modified, for applications filed on after May 29, 2020 in which a notice of allowance was mailed on or after July 16, 2020, to indicate that the submission of an amendment or other paper under § 1.312, other than a paper expressly requested by the Office or a request for continued examination (RCE), after a notice of allowance has been given or allowed, will result in a reduction beginning on the day after the date of mailing of the notice of allowance and ending on the date the amendment under § 1.312 or other paper was filed. 

The paper filed August 11, 2021, is an amendment under 37 CFR 1.312 or other paper filed after a notice of allowance was mailed or given. The paper is not an RCE and is not a paper that was expressly requested by the Office. The paper was filed 40 days after the day after the date the notice of allowance was mailed, July 2, 2021. Therefore, a reduction of 40 days for applicant delay is warranted in connection with the filing of this paper. The 91 day period of reduction for applicant delay is removed and replaced with a 40 day period of reduction for applicant delay. 

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
532 + 584 + 0 – 0- 578  =  538 days

Patentee’s Calculation:

532 + 584 + 0 – 0 - 5891 =  527 days



CONCLUSION

The Office affirms that patentee is entitled to five hundred thirty-eight (538) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 532 + 584 + 0 – 0  – 578 = 538 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to five hundred thirty-eight (538) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction 



    
        
            
        
            
        
            
        
            
    

    
        1 It appears there may be a computational error in patentee’s calculation of the total period of applicant delay.